Title: To Alexander Hamilton from Lieutenant Colonel John Laurens, 12 December 1779
From: Laurens, John
To: Hamilton, Alexander



Philadelphia 12th December 1779.
My dear Hamilton,

Upon my arrival here yesterday evening I communicated the intelligence received from General Wayne to the President of Congress and the french minister. The latter surprised me greatly by informing me that only one 74 gun ship of the Count de Grasses division and the fier Rodrigue had arrived at Chesapeak. I am at a loss how to account for the absence of the rest. They have not been within the reach of a superior enemys force; no storm has happen’d within our knowledge to drive them to any considerable distance from the Coast; it cannot rationally be supposed that the Count has received countermanding orders and that a capital Ship of the line together with a very valuable warlike Merchantman is to be sacrificed. Be the case as it may, all hopes of passing our reinforcement for the Southern department by sea are out of the question. The North Carolina Brigade after profiting by the navigation of the Delaware as far as it wd serve them, marched to the Head of Elk, thence they proceed by water across the Chesapeak and up to Petersburg, where they are to be overtaken by their waggons and pursue the rest of their way by the Middle Road to C. Town. This is the route marked by the board of War and a Committee of Congress appoint’d to confer with them, and I believe it was recommended by Doctor Burke o⟨ne⟩ of the N. Carolina Delegates lately from the Country; it is intended that the Virginians shd. pursue the same as far as Petersburg where they are to take an upper Road. In this route we do not avail ourselves of Albermarle Sound; the going up the River to Petersburg will certainly be tedious & 400 miles land march is to be executed from ⟨thence.⟩ I communicated these objections to Mr. Matthewes and proposed the route which the General pointed out, but the poverty of the Country in provision & the means of transporting the baggage of the troops, he said, wd outweigh the advantages of the water carriage & direct Road. I am by no means satisfied with the present arrangement when I reflect how much more rapidly the british may convey their reinforcements, but all the inquiries I have made hitherto have produced nothing favorable to our plan; indeed in the present unguarded state of the Chesapeak the British might render the passage even of that ineligible.
Mr. Serle a member of Congress who arrived in town last night from the neighborhood of Major Leighs post, asserts that no transports were at the hook on wednesday. Whether the british operations are delayed by false rumours of Count de Grasses Division, or whether they have heard as we have here that Count d’Estaing was still on the coast the 20th. of November, I cannot decide, but one wd be inclined to think that they are disconcerted either by false intelligence or a total defect of it. I entreat you my dear friend, to transmit me the earliest and most accurate relation that can be obtained of the british movements, and enlighten me with your observations upon them. Present my Respects and Love to our excellent General and the family; may you enjoy all the pleasure moral and physical which you promise yourself in winter quarters; and be as happy as you deserve.
Yours ever
John Laurens

Tell the Doctor I shall commit his darling to the press this morning.
Colonel Hamilton
